DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicants are reminded of a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR 1.56. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. In the instant case, parent application 15/917,554 has numerous references cited by Examiner working on that case. These references are considered information known to Applicants to be material to patentability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4, 10, and 13-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 2, there is a lack of clear antecedent basis for “said control board”. It is unclear whether this control board is intended to be a part of the elements introduced 

As to claim 3, there is a lack of clear antecedent basis for “said plurality of control board indicator LEDs”. 

As to claim 4, there is a lack of clear antecedent basis for “the some specific data”.

As to claim 10, there is a lack of proper antecedent basis for “the smart device”.

As to claim 13, there is a lack of proper antecedent basis for “the control board”.

As to claim 14, there is a lack of proper antecedent basis for “said microcontroller”. It is also unclear which element(s) recited in claim 1 the “wherein” clause attempts to further limit. It is noted that functionality performed by “a computer” and “a server” are outside the scope of the claim since the computer and the server are not claimed as part of the motor control system of claim 1.

As to claim 15, there is a lack of proper antecedent basis for “the system operation files” and “the unique identifier”. It is also unclear which step(s) defined in claim 1 the “wherein” clause appears to further limit. There is nothing in claim 1 that would mention uploading program files that claim 15 attempts to further limit.

As to claim 16, there is a lack of proper antecedent basis for “the manufacturer” and “the configuration files”. 

As to claim 17, it is unclear which step(s) defined in claim 1 the “wherein” clause appears to further limit. There is nothing in claim 1 that would mention program updates or configuration files that claim 17 attempts to further limit.

As to claim 18, there is a lack of proper antecedent basis for “said server”, “the data displayed”, and “said smart device”. It is also unclear under what circumstances, if any, the “when” condition is satisfied. 

As to claim 19, there is a lack of proper antecedent basis for “the system generated data files”, “the SBC event”, and “said data files”. 

As to claim 20, it is unclear whether “unit/server/internet/admin” requires all of unit, server, internet, and admin or only one of the recited elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 6-9, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (US Patent 6,388,412 B1) in view of Tate et al. (US 2019/0175296 A1).
As to claim 1, the preamble has not been given patentable weight because there is nothing in the claim body that would refer back to the preamble.
As to claim 1, Reed teaches a motor control system [a door operator control system] comprising:
a motor [electric drive motor 48] (Fig. 3; col. 3 lines 24-35);
a variable frequency drive for driving (it is noted that “for driving” is a statement of intended use) said motor, wherein said variable frequency drive magnetically determines motor rotation speed and can slow and stop said motor [planetary drive mechanism 60 and electromagnetic disc type brake assembly 66] (col. 4 lines 9-53, col. 10 lines 19-25). It is noted that “can slow and stop” is a statement of intended use;
an encoder adapted for determining position of said motor [switch unit 264 for providing signals indication door open or close position] (col. 7 lines 38-58);
a controller in communication with said variable frequency drive, said controller having programmable media [programmable microcontroller] (col. 1 lines 34-45) to include an FPGA and a processor (“to include” suggests intended use. The claim does not require the controller to actually include the FPGA and the processor. Applicants are advised to amend the claim to say “that includes”);
a network connection [serial communication bus] (col. 1 lines 61-67);

a display (col. 2 lines 1-9).
	Reed fails to expressly teach that the display is a touch screen display and a touch screen interface in communication with said SBC.
	Tate is directed, at least in part, to controlling access to locking door mechanism (par. [0014]). In particular, Tate teaches a touch display panel supported by at least one cabinet door and connected to a controller (Fig. 2; par. [0014]) a touch screen interface in communication with a controller [touch display panel 36 connected to a controller 38] (par. [0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Reed by making it a touch screen capable in order to allow a user to input commands via the display instead of the keypad of Reed.

	As to claim 2, Reed teaches a programmable microcontroller 284 (Fig. 5D). Claim 1 does not require an FPGA, as discussed above. Claim 1 also does not require a control board. Therefore, the subject matter recited in claim 2 is outside the claimed scope.



	As to claim 4, claim 1 does not require displaying some specific data to the screen. Therefore, the subject matter recited in claim 4 is outside the claimed scope.

	As to claim 6, Reed teaches that a unique identifier is assigned to each of said controllers [microcontroller 284] (col. 8 lines 38-58).
	
	As to claim 7, Reed in view of Tate teaches that said touchscreen display can print to screen a unit unique identifier from among at least one of the following: a serial number, a QR code, a bar code, a Mac address, and a job number [it is noted that “can print” suggests intended use. There is no requirement in the claim for the display to print anything. To this extent, touch screen of Tate is capable of printing to screen a unit unique identifier].

	As to claim 8, Reed in view of Tate teaches that said touch screen display is connected to said SBC (Fig. 5D in Reed; par. [0014], [0030] in Tate), wherein said touch screen display can accept signals from said SBC [it is noted that “can accept” suggests intended use. There is no requirement in the claim for the display to accept anything. To this extent, touch screen of Tate is capable of accepting signals from the SBC] and can transmit signals to said SBC and display at least one of [again, “can transmit and display” suggests intended use. There is no requirement in the claim for the display to transmit and display anything. To this extent, touch screen of Reed in view of Tate is capable of transmitting signals to the SBC and display any type of data].

	As to claim 9, Reed in view of Tate teaches a smart device having a scanning capability [barcode scanner, RFID tag scanner] (par. [0039], [0040] in Tate); and wherein a scan of said unique identifier by said smart device can automatically open a link between said smart device and said system server [it is noted that “can automatically open” suggests intended use. There is no requirement in the claim for a link to be opened. To this extent, the system of Tate is capable of performing such functionality in response to scanning the barcode or RFID tag].

	As to claim 12, Reed teaches that said SBC is not connected to a server (Fig. 5D). It is noted that further claim language “can they pass data” is in the form of intended use and is not accorded patentable weight because there is no requirement to pass data from said server to said SBC using any of the recited devices. 

	As to claim 13, Reed teaches that said SBC can be connected to a computer [it is noted that “can be connected” suggests intended use. There is no requirement in the claim for the SBC to be connected to a computer. To this extent, the SBC of Reed is capable of being connected to an external device] (Fig. 5D).

	As to claim 14, claim 1 does not require a microcontroller, a computer, and a server to part of the claimed motor control system. Therefore, functionality described as being performed by these devices is outside the claimed scope. 

	As to claim 15, claim 1 does not require an SD card or system operation files. Therefore, the subject matter recited in claim 15 is outside the claimed scope.
	
	As to claims 16, 17, and 19, the subject matter of the “wherein” clause is outside the claimed scope as discussed with respect to claim 15 above.

	As to claim 18, there is no requirement for the “when” condition to be ever satisfied or even determining that said SBC is in on-online status with said server. Therefore, the subject matter of claim 18 is outside the claimed scope of claim 1.

Claims 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. in view of Tate et al. and in further view of Woog et al. (US 2016/0371099 A1).
	As to claim 5, Reed teaches that control signals may be transmitted to the control system 201 by way of the circuit 334 form a remote radio transmitter (col. 15 lines 45-52).
	However, Reed in view of Tate fails to expressly teach that the remote radio transmitter is a server.
	Woog teaches a SBC connected to a server wherein said SBC and said server are in communication such that they can communicate data with each other (Fig. 10, par. [0122]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Reed in view of Tate by having the SBC of Reed connected to a server in order to enable 

	As to claim 10, claims 1 and 5 do not require a smart device. Therefore, the subject matter recited in claim 10 is outside the claimed scope.

	As to claim 11, claims 1 and 5 do not mention anything about software upgrades. Therefore, the subject matter recited in claim 11 further limiting how software upgrades might be retrieved is outside the claimed scope.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. in view of Tate et al. and in further view of Miller et al. (US 2003/0046557 A1).
As to claim 20, Reed teaches that said controller includes set up parameters [microcontroller is programmable] (col. 8 lines 38-58).
Reed in view of Tate fails to expressly teach that an admin authorized tech support terminal data link is provided.
Miller teaches a touch screen display comprising an admin authorized tech support terminal data link [icon 515] (Fig. 5; par. [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch screen display of Reed in view of Tate by providing an admin authorized tech support terminal data link in order to allow the user of Reed to contact tech support when necessary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OLEG SURVILLO/Primary Examiner, Art Unit 2442